                                          Entered on Docket
                                          March 04, 2020
                                          EDWARD J. EMMONS, CLERK
                                          U.S. BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF CALIFORNIA



1
                                        Signed and Filed: March 4, 2020
2

3

4
                                       __________________________________________
5                                      HANNAH L. BLUMENSTIEL
                                       U.S. Bankruptcy Judge
6

7                           UNITED STATES BANKRUPTCY COURT
8                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
9    In re:                                   ) Case No. 19-31024 HLB
                                              )
10   RICHARD TOM,                             ) Chapter 7
                                              )
11                     Debtor.                )
                                              )
12   MARK NG, LORAINE WONG and                )
     KENDALL NG,                              ) Adv. Proc. No. 19-03065 HLB
13                                            )
                       Plaintiffs,            )
14   v.                                       )
                                              )
15   RICHARD TOM,                             )
                                              )
16                     Defendant.             )
17            TENTATIVE RULING ON DEFENDANT’S MOTION TO DISMISS
18         This matter comes before the court on Defendant Richard

19   Tom’s Motion to Dismiss Complaint to Determine Debts to Be

20   Excepted from Discharge (11 U.S.C. §§ 523(a)(2)(A); 523(a)(6)

21   and 523(a)(9)); 1 (Dkt. 6; the “Motion”).                 Plaintiffs Mark Ng,

22   Loraine Wong, and Kendall Ng 2 have opposed the Motion (Dkt. 9);

23   Mr. Tom has replied (Dkt. 10).            The court has reviewed the

24   pleadings carefully and for the reasons that follow, the court

25

26   1 Unless otherwise noted, all statutory citations shall refer to Title 11 of
     the United States Code, aka the “Bankruptcy Code.”
27
     2 For simplicity’s sake, the court will refer to Mr. Ng, Ms. Wong, and Ms. Ng
28
     collectively as “Plaintiffs”.



Case: 19-03065    Doc# 13    Filed: 03/04/20 - Entered:
                                               1 -      03/04/20 09:41:04   Page 1 of
                                          18
1    is inclined to GRANT IN PART and DENY IN PART Mr. Tom’s request
2    for judicial notice and to DENY the Motion.
3        I.     REQUEST FOR JUDICIAL NOTICE
4             The court first addresses Mr. Tom’s request for judicial
5    notice, which Plaintiffs have opposed in part.                As a general
6    rule, a court may not consider any material beyond the pleadings
7    in ruling on a motion to dismiss for failure to state a claim.
8    Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001)
9    (internal quotation marks and citation omitted).                 Civil Rule
10   12(b)(6), made applicable to adversary proceedings by Bankruptcy
11   Rule 7012, provides that, when a court considers materials
12   outside the pleadings, the motion shall be treated as one for
13   summary judgment. 3      A court, however, can consider certain
14   extraneous materials without converting a motion to dismiss to a
15   motion for summary judgment.          Such materials include:           (1)
16   material properly submitted as part of the complaint; (2)
17   material not attached to the complaint but upon which the
18   plaintiff necessarily relies, and the authenticity of which is
19   not contested; and (3) matters of public record.                 Lee, 250 F.3d
20   at 688-89.
21            Mr. Tom asks the court to take judicial notice of nine
22   exhibits. 4    The court is inclined to DENY the request for
23   judicial notice of Exhibits 1, 3, 4, 6, 7, and 8, which do not
24
     3 Unless otherwise indicated, all citations to a “Civil Rule” shall refer to
25
     one of the Federal Rules of Civil Procedure and all citations to a “Bankruptcy
     Rule” shall refer to one of the Federal Rules of Bankruptcy Procedure.
26
     4 Both parties request that the court not convert the Motion to a summary
27
     judgment motion, and in his reply, Mr. Tom expressly withdrew any exhibit the
     court might deem inappropriate for judicial notice in the context of the
28
     Motion.



Case: 19-03065     Doc# 13   Filed: 03/04/20 - Entered:
                                               2 -      03/04/20 09:41:04   Page 2 of
                                          18
1    assist in the adjudication of the Motion, and to GRANT the
2    request as to Exhibits 5 and 9, which were attached to the
3    complaint, and as to Exhibit 2, which clarifies the procedural
4    posture of certain pre-petition litigation involving the
5    parties. 5,6
6         II.      ALLEGATIONS IN THE COMPLAINT
7            For purposes of this Motion, the court accepts all
8    allegations in the Complaint            7as   true and construes them in the
9    light most favorable to Plaintiffs.                Lee, 250 F.3d at 679.
10           On the evening of February 19, 2007, Mr. Tom had dinner and
11   drinks with a friend.           After dinner, at approximately 8:20 p.m.,
12   while intoxicated by alcohol, Mr. Tom sped through a residential
13   area in San Carlos, California, driving at speeds in excess of 85
14   miles per hour; 45-50 miles per hour over the posted speed limit.
15   He sped into an intersection which he knew had limited visibility
16   and crashed into a car driven by Ms. Wong with her two daughters
17   – Sydney Ng and Kendell Ng – as passengers.                  The crash killed 8-
18   year-old Sydney and caused serious physical and emotional harm to
19   Ms. Wong, Kendell Ng, and her father, Mark Ng.
20           On August 3, 2007, Plaintiffs filed the Wrongful Death
21   Action against Mr. Tom.            After a 19-day jury trial, on October
22   10, 2012, the state court entered Judgment on Special Verdict
23   (“Judgment”) in favor of Plaintiffs.                The jury found Mr. Tom 100%
24
     5  People v. Tom, Case No. SC 064912A (San Mateo Sup. Ct.) (the “Criminal
25
     Action”).
26   6  Loraine Wong, Mark Ng, Kendall Ng, a minor, by and through her Guardian ad
     litem, Mark Ng, Plaintiffs, v. Richard Tom, Case No. CIV-464944 (San Mateo
27
     Sup. Ct.) (filed August 3, 2007) (the “Wrongful Death Action”).
28   7   Dkt. 1.



Case: 19-03065        Doc# 13   Filed: 03/04/20 - Entered:
                                                  3 -      03/04/20 09:41:04   Page 3 of
                                             18
1    at fault and found that he acted with malice or oppression in
2    causing injury to Plaintiffs.            The jury awarded Plaintiffs
3    damages, including punitive damages, of $7,258,000.00.                    The
4    California Court of Appeal affirmed the Judgment, noting, “It was
5    not Tom’s speed alone that supported a finding of malice, it was
6    his decision to use very excessive speed at night, while
7    approaching an intersection he knew to have an impaired view,
8    while his judgment was impaired by alcohol.” 8
9            At the time of the accident, Mr. Tom, through the Trust of
10   Richard Tom dated September 7, 2004 the “Trust”), owned and
11   controlled a 50% interest in real property located at 532-536
12   Green Street in San Francisco (the “Property”).                  As of October
13   2015, the Property had an estimated value of $3,150,000.                     It is
14   the only major asset Mr. Tom had to satisfy the Judgment.
15           On October 2007, two months after Plaintiffs filed the
16   Wrongful Death Action, Green Oasis LP (“GOLP”) was created.                         Mr.
17   Tom held a 50% partnership interest in GOLP. 9
18           After forming GOLP, Mr. Tom made the following transfers
19   (the “Transfers”) relating to the Property:
20              •   By grant deed recorded on November 16, 2007, Mr. Tom
21                  transferred his Trust’s 50% interest in the Property to
22                  GOLP.
23              •   In May 2010, while the Wrongful Death Action was
24                  pending, Mr. Tom transferred 32% of his 50% interest in
25

26   8   Complaint, Ex. 2 at p. 9.
27   9 Mr. Tom’s son, Justin Tom, held the remaining 50% partnership interest, 1%
     of which he held as general partner.
28




Case: 19-03065      Doc# 13   Filed: 03/04/20 - Entered:
                                                4 -      03/04/20 09:41:04   Page 4 of
                                           18
1                   GOLP to Winnie Jiang, the mother of his son, Garrett
2                   Tom. 10
3               •   Mr. Tom transferred 4% of his interest in GOLP to
4                   Giovanni Torracca on an unknown date.
5               •   On November 21, 2013, approximately one year following
6                   entry of the judgment in the Wrongful Death Action and
7                   just two days following entry of judgment in the
8                   Fraudulent Transfer Action (see FN 10, below), Mr. Tom
9                   transferred his remaining 14% interest in GOLP to God’s
10                  Grace Irrevocable Trust, of which his son, Garrett, is
11                  the beneficiary and of which Mr. Tom is the Trustee.
12           On October 26, 2010, Plaintiffs Mark Ng and Loraine Wong
13   filed a lawsuit 11 against Mr. Tom in San Francisco Superior Court
14   (the “Superior Court”) to set aside the Transfers.                       After a jury
15   trial, the Superior Court entered a Judgment on Special Verdict
16   on November 19, 2013 12 ruling as follows with respect to the
17   Transfers:
18              •   Mr. Tom’s transfer of his Trust’s 50% interest in the
19                  Property to GOLP was done with intent to hinder, delay,
20                  or defraud Mr. Ng and Ms. Wong in connection with the
21                  Wrongful Death Action; but GOLP took the interest in
22                  good faith for reasonably equivalent value, so the
23                  transfer was not avoided.
24

25   10   Ms. Jiang lives in the Property.
26   11 Mark Ng, et al. v. Richard Tom, et al., Case No. CGC-10-504874 (San
     Francisco Sup. Ct.) (filed October 26, 2010) (the “Fraudulent Transfer
27
     Action”).
28   12   Complaint, Ex. 4.



Case: 19-03065       Doc# 13   Filed: 03/04/20 - Entered:
                                                 5 -      03/04/20 09:41:04    Page 5 of
                                            18
1            •   Mr. Tom’s transfer of 32% of his 50% interest in GOLP
2                to Winnie Jiang was done with intent to hinder, delay,
3                or defraud Mr. Ng and Ms. Wong in connection with the
4                Wrongful Death Action; Ms. Jiang did not take the
5                interest in good faith or for reasonably equivalent
6                value; but the transfer was done pursuant to a family
7                court order, which the Superior Court declined to
8                disturb; Mr. Ng and Ms. Wong were authorized to seek
9                relief in the family court.
10        The Superior Court did not address Mr. Tom’s transfer of 4%
11   of his interest in GOLP to Giovanni Torracca.              The Superior Court
12   ruled that Mr. Tom’s remaining 14% interest in GOLP was available
13   for satisfaction of the Judgment, as he had not yet transferred
14   it to God’s Grace Irrevocable Trust.           On February 17, 2016, GOLP
15   encumbered the Property with a lien in favor of Metropolitan
16   Bank, purportedly to secure a $900,000 loan.              Mr. Tom signed the
17   Metropolitan Bank deed of trust as manager of Pacific Golden Asia
18   LLC, the new General Partner of GOLP.
19        On September 26, 2019, Mr. Tom filed a voluntary petition
20   for relief under Chapter 7 of the Bankruptcy Code.                   He disclosed
21   assets worth just $36,038.66 and liabilities of $7,446,760.63,
22   which consist nearly entirely of the Judgment.
23        Plaintiffs timely commenced this action on December 27,
24   2019.   They assert that the court should declare the Judgment
25   nondischargeable, pursuant to section 523(a)(2); section
26   523(a)(6); and 523(a)(9).       In his Motion, Mr. Tom asserts that
27   each claim for relief fails as a matter of law under a theory of
28




Case: 19-03065   Doc# 13   Filed: 03/04/20 - Entered:
                                             6 -      03/04/20 09:41:04    Page 6 of
                                        18
1    collateral estoppel and asks that the entire complaint be
2    dismissed with prejudice.
3      III. LEGAL STANDARD(S)
4            a. Civil Rule 12(b)(6) Standard
5          Civil Rule 12(b)(6) and Bankruptcy Rule 7012, govern motions
6    to dismiss for failure to state a claim.            To survive such a
7    challenge, a complaint must state a claim for relief that is
8    “plausible on its face.”       Ashcroft v. Iqbal, 556 U.S. 662, 678
9    (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
10   (2007)).    A court construes the facts in the complaint liberally
11   in favor of the plaintiff and generally accepts them as true.
12   Id.   The complaint must, however, allege “more than a sheer
13   possibility that a defendant has acted unlawfully.”                  Id.
14         The notice pleading standard under the Federal Rules
15   requires a short and plain statement of the claims alleged.                      Diaz
16   v. Int'l Longshoremen's & Warehousemen's Union, Local 13, 474
17   F.3d 1202, 1205 (9th Cir. 2007); Civil Rule 8(a); Bankruptcy Rule
18   7008.   When a court reviews the sufficiency of a complaint, “the
19   issue is not whether a plaintiff will ultimately prevail, but
20   whether the claimant is entitled to offer evidence to support its
21   claims.”    Diaz, 474 at 1205 (internal quotation marks and
22   citation omitted).     “Once a claim has been stated adequately, it
23   may be supported by showing any set of facts consistent with the
24   allegations in the complaint.”         Twombly, 550 U.S. at 544.           “The
25   court may not dismiss the complaint unless the plaintiffs cannot
26   prove any set of facts in support of the claim that would entitle
27   them to relief.”      Diaz, 474 F.3d at 1205.
28




Case: 19-03065   Doc# 13   Filed: 03/04/20 - Entered:
                                             7 -      03/04/20 09:41:04   Page 7 of
                                        18
1         If the court dismisses a claim pursuant to Civil Rule
2    12(b)(6) and Bankruptcy Rule 7012, the “court should grant leave
3    to amend even if no request to amend the pleading was made,
4    unless it determines that the pleading could not possibly be
5    cured by the allegation of other facts.”             Cook, Perkiss & Liehe,
6    Inc. v. N. Cal. Collection Serv. Inc., 911 F.2d 242, 247 (9th
7    Cir. 1990).
8              b. Section 523(a)(2)(A) Pleading Standard
9         Section 523(a)(2)(A) excepts from discharge debts incurred
10   by way of “false pretenses, false representation, or actual
11   fraud.”     11 U.S.C. § 523(a)(2)(A).        To successfully plead a claim
12   under section 523(a)(2)(A), a plaintiff usually must allege: (1)
13   the debtor made a representation; (2) at the time the debtor knew
14   the representation was false; (3) the debtor made the
15   representation with the intention of deceiving the creditor; (4)
16   the creditor justifiably relied on the representation; and (5)
17   the creditor sustained damage as the proximate result of the
18   representation having been made.           In re Eashai, 87 F.3d 1082,
19   1086 (9th Cir. 1996).
20        Those five elements, however, need not be pled when the
21   claim arises out of an alleged fraudulent transfer.                   “The term
22   ‘actual fraud’ in § 523(a)(2)(A) encompasses forms of fraud, like
23   fraudulent conveyance schemes, that can be effected without a
24   false representation.”       Husky Int'l Elecs., Inc. v. Ritz, 136 S.
25   Ct. 1581, 1586 (2016).       “Fraudulent conveyances typically involve
26   a transfer to a close relative, a secret transfer, a transfer of
27   title without transfer of possession, or grossly inadequate
28   consideration.”     Id. at 1587.       “In such cases, the fraudulent



Case: 19-03065    Doc# 13   Filed: 03/04/20 - Entered:
                                              8 -      03/04/20 09:41:04   Page 8 of
                                         18
1    conduct is not in dishonestly inducing a creditor to extend a
2    debt.   It is in the acts of concealment and hindrance.”                  Id.
3              c. Section 523(a)(6) Pleading Standard
4         Section 523(a)(6) excepts from discharge debts arising from
5    “willful and malicious injury by the debtor to another entity or
6    to the property of another entity.”            11 U.S.C. § 523(a)(6).
7    Section 523(a)(6) requires application of a two-pronged test:
8    The creditor must plead and prove that the debtor’s conduct in
9    causing the injuries was both willful and malicious.                  In re Su,
10   290 F.3d 1140, 1146 (9th Cir. 2002).
11        To meet the willfulness requirement, the injury itself must
12   be deliberate or intentional, and not merely a deliberate or
13   intentional act that leads to injury.            Kawaauhau v. Geiger, 523
14   U.S. 57, 61-62 (1998).       Thus, “debts arising from recklessly or
15   negligently inflicted injuries do not fall within the compass of
16   § 523(a)(6).”    Id. at 64.      The creditor must demonstrate that
17   “the debtor has a subjective motive to inflict injury or [] the
18   debtor believes that injury is substantially certain to result
19   from his own conduct.”       Su, 290 F.3d at 1142.          The debtor must
20   have intended the consequence of the act, not just the act
21   itself.     Kawaauhau at 61-62.      In addition to what a debtor may
22   admit to knowing, the bankruptcy court may consider
23   circumstantial evidence that tends to establish what the debtor
24   must have actually known when taking the injury-producing action.
25   Su at 1146 n.6.
26        To meet the maliciousness requirement, a creditor must
27   demonstrate that “the injury involves (1) a wrongful act, (2)
28   done intentionally, (3) which necessarily causes injury, and (4)



Case: 19-03065    Doc# 13   Filed: 03/04/20 - Entered:
                                              9 -      03/04/20 09:41:04   Page 9 of
                                         18
1    is done without just cause or excuse.”          Id. at 1146-47 (internal
2    quotation marks and citation omitted).          “Malice may be inferred
3    from the nature of the wrongful act.”         In re Littleton, 942 F.2d
4    551, 554 (9th Cir. 1991).       When establishing malice, plaintiff
5    need not show that the debtor intended the injury; “it is only
6    necessary to show that the debtors committed a wrongful act which
7    necessarily produced harm and was without just cause or excuse.”
8    Id.
9          “[T]he voluntary acts of drinking and driving while
10   intoxicated constitute conduct sufficiently intentional to
11   support a finding of willfulness and malice, as contemplated by
12   section 523(a)(6).”      Moraes v. Adams (In re Adams), 761 F.2d
13   1422, 1427 (9th Cir. 1985).       “[D]ebts arising from liabilities
14   which are incurred as a result of drunk driving, whether such
15   conduct occurred before or after enactment of the 1984 amendment
16   [establishing section 523(a)(9)], are nondischargeable.”              Id.
17           d. Section 523(a)(9) Pleading Standard
18         Section 523(a)(9) excepts from discharge debts arising from
19   “death or personal injury caused by the debtor’s operation of a
20   motor vehicle . . . if such operation was unlawful because the
21   debtor was intoxicated from using alcohol, a drug, or another
22   substance.”   11 U.S.C. § 523(a)(9).
23         The purpose of section 523(a)(9) is threefold: “(1) to deter
24   drunk driving; (2) to ensure that those who caused injury by
25   driving drunk [do] not escape civil liability through the
26   bankruptcy laws; and (3) to protect victims of drunk driving.”
27   In re Hudson, 859 F.2d 1418, 1423 (9th Cir. 1988).
28




Case: 19-03065   Doc# 13   Filed: 03/04/20 - Entered:
                                             10 - 03/04/20 09:41:04   Page 10 of
                                         18
1              e. California Collateral Estoppel/Issue Preclusion
2         “Principles of collateral estoppel apply to proceedings
3    seeking exceptions from discharge brought under 11 U.S.C.
4    § 523(a).”    In re Harmon, 250 F.3d 1240, 1245 (9th Cir. 2001)
5    (citing Grogan v. Garner, 498 U.S. 279, 284 n. 11 (1991)).
6    “Under the Full Faith and Credit Act, 28 U.S.C. § 1738, the
7    preclusive effect of a state court judgment in a subsequent
8    bankruptcy proceeding is determined by the preclusion law of the
9    state in which the judgment was issued.”           Id. (citations
10   omitted).
11        “In California, ‘[c]ollateral estoppel precludes
12   relitigation of issues argued and decided in prior proceedings.’”
13   Id. (quoting Lucido v. Sup. Ct., 51 Cal. 3d 335, 272 (1990) (in
14   bank)).     “California courts will apply collateral estoppel only
15   if certain threshold requirements are met, and then only if
16   application of preclusion furthers the public policies underlying
17   the doctrine.”     Id. (citing Lucido at 1225-26).
18        As a threshold, the issue sought to be precluded must:                (1)
19   be identical to that decided in a former proceeding; (2) have
20   been actually litigated and (3) necessarily decided in the former
21   proceeding; (4) the decision in the former proceeding must be
22   final and on the merits; and (5) the party against whom
23   preclusion is sought must be the same as, or in privity with, the
24   party to the former proceeding.”         Id. (citing Lucido at 1225);
25   Readylink Healthcare, Inc., v. State Compensation Ins. Fund, 754
26   F.3d 754, 760-61 (9th Cir. 2014).          “The party asserting
27   collateral estoppel bears the burden of establishing these
28




Case: 19-03065    Doc# 13   Filed: 03/04/20 - Entered:
                                              11 - 03/04/20 09:41:04   Page 11 of
                                          18
1    requirements.”    Harmon, 250 F.3d at 1245 (quoting Lucido at
2    1225).
3         If the party asserting collateral estoppel establishes the
4    threshold requirements, the court must then consider whether
5    application of issue preclusion would further public policies
6    including the “‘preservation of the integrity of the judicial
7    system, promotion of judicial economy, and protection of
8    litigants from harassment by vexatious litigants.’”              Readylink
9    Healthcare, 754 F.3d at 761 (quoting Lucido at 341).
10        The Supreme Court of the United States has held that “an
11   acquittal in a criminal case does not preclude the [relitigation
12   of] an issue when it is presented in a subsequent action governed
13   by a lower standard of proof.”        Dowling v. U.S., 493 U.S. 342,
14   349 (1990).   “[T]he difference in the burden of proof in criminal
15   and civil cases precludes application of the doctrine of
16   collateral estoppel.”      Id. (internal quotation marks and citation
17   omitted).
18     IV.    DISCUSSION
19            a. Claim for Relief under Section 523(a)(2)(A)
20        Plaintiffs base their claim for relief under section
21   523(a)(2)(A) on their allegations that Mr. Tom fraudulently
22   transferred his Trust’s interest in the Property and his interest
23   in GOLP to avoid paying the Judgment.         Mr. Tom argues that the
24   Judgment on Special Verdict in the Fraudulent Transfer Action
25   precludes this claim as a matter of law.          Plaintiffs counter that
26   the allegations suffice for a 523(a)(2)(A) fraud claim under
27   Husky.   The court is inclined to agree with Plaintiffs.
28




Case: 19-03065   Doc# 13   Filed: 03/04/20 - Entered:
                                             12 - 03/04/20 09:41:04   Page 12 of
                                         18
1         First, the Superior Court did not address Mr. Tom’s 4%
2    transfer of his GOLP interest to Giovanni Torracca, the 14%
3    transfer of his GOLP interest to God’s Grace Irrevocable Trust,
4    or GOLP’s transfer of a deed of trust against the Property to
5    Metropolitan Bank to secure a $900,000 note.           Because the
6    Judgment on Special Verdict does not address these transfers,
7    they cannot be subject to collateral estoppel.
8         Mr. Tom also argues that Plaintiffs waived their claim as to
9    the 14% transfer of GOLP to God’s Grace Irrevocable Trust based
10   on statements in an email from Plaintiffs’ state court counsel.
11   Not only is this a factual argument going to the merits of the
12   claim, an unauthenticated email is not a proper subject for
13   judicial notice.      Accordingly, the court is inclined to reject
14   this argument.
15        As to Mr. Tom’s transfer of his 50% interest in the Property
16   to GOLP, the Superior Court found that it was done with the
17   intent to hinder, delay, or defraud Mr. Ng and Ms. Wong.              The
18   Superior Court did not void that transfer, however, because it
19   found that GOLP took the interest in good faith and for fair
20   value.   While the Superior Court’s ruling collaterally estops
21   Plaintiffs from asserting that GOLP did not take the interest in
22   the Property in good faith and for fair value, that alone does
23   not cause Plaintiffs’ section 523(a)(2)(A) claim to fail.               The
24   finding of Mr. Tom’s fraudulent intent is relevant to Plaintiffs’
25   claim in light of the other transfers, whether or not that
26   specific transfer can support the claim.
27        As to Mr. Tom’s transfer of 32% of his 50% interest in GOLP
28   to Winnie Jiang, the Superior Court ruled that Mr. Tom made that



Case: 19-03065   Doc# 13   Filed: 03/04/20 - Entered:
                                             13 - 03/04/20 09:41:04   Page 13 of
                                         18
1    transfer with the intent to hinder, delay, or defraud Mr. Ng and
2    Ms. Wong, and that Ms. Jiang did not accept that interest in good
3    faith or for fair value.       These findings could support a claim
4    under section 523(a)(2)(A).       The fact that the Superior Court did
5    not void the transfer because it was done pursuant to a family
6    court order with which the Superior Court was unwilling to tamper
7    does not change the nature of the transfer, nor does it
8    collaterally estop Plaintiffs from asserting that Mr. Tom
9    effected the transfer with fraudulent intent and for less than
10   fair value.
11        Accordingly, the court is inclined to DENY the Motion with
12   respect to the claim for relief under section 523(a)(2)(A).
13          b. Claim for Relief under Section 523(a)(6)
14        Mr. Tom argues that Plaintiffs’ claim under section
15   523(a)(6) fails for three reasons:         (1) they have not adequately
16   pled the elements of collateral estoppel; (2) under Kawaauhau v.
17   Geiger they cannot establish the willful element because they
18   cannot allege that Mr. Tom intended to cause the injuries
19   suffered by Plaintiffs; and (3) Mr. Tom was acquitted of alcohol
20   related charges in the Criminal Action.
21        Plaintiffs point out, and the court is inclined to agree,
22   that that they do not need to plead the elements of collateral
23   estoppel – which is a legal argument – to state a claim for
24   relief under section 523(a)(6).        Plaintiffs also contend that
25   they have adequately pled all elements of a claim under section
26   523(a)(6) and that Kawaauhau is inapposite because Plaintiffs
27   allege more than mere negligence or recklessness; they allege
28




Case: 19-03065   Doc# 13   Filed: 03/04/20 - Entered:
                                             14 - 03/04/20 09:41:04   Page 14 of
                                         18
1    intentionally dangerous driving sufficient to support a 523(a)(6)
2    claim.      The court is inclined to agree with Plaintiffs.
3            Addressing the willfulness element of a section 523(a)(6)
4    claim, the Supreme Court held that the injury itself must be
5    deliberate or intentional, and not merely a deliberate or
6    intentional act that leads to injury.            Kawaauhau, 523 U.S. at 61-
7    62.     Kawaauhau also acknowledged that 523(a)(6) encompasses
8    intentional torts (Id. at 62).           If a debtor believes that injury
9    is substantially certain to result from his own conduct, the
10   injury is willful.        Su, 290 F.3d at 1142.
11           Plaintiffs allege exactly that:         “Defendant had a subjective
12   motive to inflict injury.          He believed and knew that injury was
13   substantially certain to happen as a result of his driving after
14   drinking, his excessive speeding and his plowing through an
15   intersection in a residential intersection.” 13             Finally, as
16   discussed below, the court is inclined to find that Mr. Tom’s
17   acquittal of alcohol related charges in the Criminal Action has
18   no bearing on Plaintiffs’ claim for relief under 523(a)(6).
19           Accordingly, the court is inclined DENY the Motion with
20   respect to the claim for relief under section 523(a)(6).
21              c. Claim for Relief under Section 523(a)(9)
22           Plaintiffs allege that they suffered injury as a result of
23   Mr. Tom’s illegal driving while under the influence of alcohol.
24   Mr. Tom argues that Plaintiffs’ claim fails as a matter of law
25   under a theory of collateral estoppel because Mr. Tom was
26   acquitted of all alcohol-related charges in the Criminal Action.
27

28   13   Complaint, ¶ 77.



Case: 19-03065      Doc# 13   Filed: 03/04/20 - Entered:
                                                15 - 03/04/20 09:41:04   Page 15 of
                                            18
1    Plaintiffs respond, and the court is inclined to agree, that an
2    acquittal in a criminal proceeding cannot be used as collateral
3    estoppel in a civil proceeding because the burdens of proof
4    differ dramatically.      Dowling v. U.S., 493 U.S. at 349.
5           Mr. Tom concedes this point in his reply, but appears to ask
6    the court to dismiss the claim based on policy considerations
7    required in the second stage of the collateral estoppel analysis,
8    explaining that the incident occurred more than 10 years ago, and
9    pointing out that Plaintiffs did not pursue alcohol-related
10   charges in the Wrongful Death Action, even though they had an
11   opportunity to do so.      The court is inclined to reject this
12   argument for two reasons.       First, Mr. Tom has not passed the
13   threshold requirements for considering collateral estoppel, so
14   the court need not reach the policy considerations.              Second,
15   whether or not it is fair for Plaintiffs to be bringing this
16   claim after the long history of litigation between the parties
17   has no bearing on whether Plaintiffs adequately pled their claim
18   for relief.
19          Accordingly, the court is inclined to DENY the motion as to
20   the claim for relief under section 523(a)(9).
21     V.     CONCLUSION
22          For the foregoing reasons, the court is inclined to GRANT IN
23   PART and DENY IN PART the request for judicial notice and DENY
24   the Motion.   On or before March 13, 2020, the court invites the
25   parties to e-mail Courtroom Deputy Benjamin Gapuz
26   (benjamin_gapuz@canb.uscourts.gov) to indicate whether they
27   accept the tentative ruling.        If both parties accept the
28   tentative ruling, the court will enter an order consistent with



Case: 19-03065   Doc# 13   Filed: 03/04/20 - Entered:
                                             16 - 03/04/20 09:41:04   Page 16 of
                                         18
1    this tentative ruling and vacate the April 9, 2020 hearing on the
2    Motion.     The court will also continue the April 9, 2020 status
3    conference to May 21, 2020 at 2:00 p.m. and set the following
4    deadlines:
5      (1)     On or before April 9, 2020, Mr. Tom shall file and serve
6              an Answer to the Complaint, which shall comply with
7              Bankruptcy Rule 7012(b) and B.L.R. 7012-1;
8      (2)     On or before April 23, 2020 the parties shall conduct the
9              discovery conference required by Bankruptcy Rule 7026/
10             Civil Rule 26(f)(1);
11     (3)     On or before May 7, 2020, the parties shall exchange
12             initial disclosures required by Bankruptcy Rule
13             7026/Civil Rule 26(a) and file and serve a discovery plan
14             required by Bankruptcy Rule 7026/Civil Rule 26(f)(3);
15     (4)     On or before May 7, 2020, Plaintiffs shall file and serve
16             a statement indicating whether they consent to entry of a
17             final judgment by this court, given that Plaintiffs’
18             complaint did not comply with Bankruptcy Rule 7008 or
19             B.L.R. 7008-1.
20

21                                 **END OF ORDER**
22

23

24

25

26

27

28




Case: 19-03065    Doc# 13   Filed: 03/04/20 - Entered:
                                              17 - 03/04/20 09:41:04   Page 17 of
                                          18
                             Court Service List
[None]




Case: 19-03065   Doc# 13   Filed: 03/04/20 Entered: 03/04/20 09:41:04   Page 18 of
                                         18
